Citation Nr: 9916756	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-23 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of compression fracture of T6 with 50 
percent anterior compression, on appeal from the initial 
grant of service connection.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1985 to 
January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, in pertinent part, granted 
service connection for residuals of compression fracture of 
T6, with assignment of a 10 percent disability rating.  A 
rating decision of April 1995 then granted a 20 percent 
disability rating for this condition.  On a claim for an 
original or an increased rating, the claimant is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in appellate status 
where a subsequent rating decision awarded a higher rating, 
but less than the maximum available benefit.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Therefore, this issue remains 
before the Board. 

During his hearing in 1995, the veteran raised a claim for 
TDIU, and this issue was denied in the Hearing Officer's 
decision of June 1995.  

In June 1997, the Board remanded this case for additional 
evidentiary development.  The RO complied with the Board's 
Remand instructions; therefore, this case is ready for 
appellate review.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").

In this case, the evidence of record includes a VA Form 9 
submitted by the veteran in July 1995 evidencing his belief 
that he is entitled to secondary service connection for low 
back pain due to stress caused by the dysfunction of his 
upper back.  Moreover, his representative argued during the 
1995 hearing at the RO that the veteran's residuals of the 
thoracic spine injury had "migrated to the lower part of his 
back" because he did not have use or strength of the upper 
back.  These statements clearly raise a claim for secondary 
service connection for a lumbar spine disorder.  This claim 
is not currently before the Board since it has not been 
adjudicated by the RO, and it is not otherwise intertwined 
with the claims on appeal.  See Parker v. Brown, 7 Vet. App. 
116 (1994) (a claim is intertwined only if the RO would have 
to reexamine the merits of any denied claim which is pending 
on appeal before the Board under the pertinent law and 
regulations specifically applicable thereto).  Therefore, 
this issue is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's claims are plausible, and the RO has 
obtained sufficient evidence for correct disposition of these 
claims.

2.  The veteran's residuals of the inservice compression 
fracture of T6 consist of subjective complaints of pain and 
kyphosis (deformity) of the thoracic spine, resulting in a 
moderate level of functional loss.

3.  The majority of the veteran's current back-related 
complaints relate to his lumbosacral spine, not his thoracic 
spine. 

4.  The veteran's service-connected conditions are residuals 
of compression fracture of T6, evaluated as 20 percent 
disabling since September 1993, and residuals of fracture of 
the little finger of the left hand, evaluated as zero percent 
disabling since September 1993, for a combined evaluation of 
20 percent.  He has no other physical disabilities that 
potentially hinder employment.

5.  The veteran is 33 years old and has received a General 
Equivalency Diploma.  He has work experience as a 
correctional security guard, laborer, and treating engineer.  
He has apparently not worked since 1995. 

6.  The veteran's disability evaluation does not meet the 
schedular requirements for assignment of a total disability 
rating based on individual unemployability.

7.  The evidence does not show that the veteran has been 
unemployable as a result of his service-connected 
disabilities, nor has he been unable to engage in some form 
of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims for an 
increased disability rating and TDIU, and VA has satisfied 
its duty to assist him in developing facts pertinent to these 
claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1998).

2.  The criteria for a disability rating in excess of 20 
percent for residuals of compression fracture of T6 with 50 
percent anterior compression have not been met since the 
grant of service connection.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5291-5285 (1998).

3.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met, and 
there is no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  
38 C.F.R. § 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In October 1987, the veteran fell off a truck and landed on 
his back.  X-rays showed a compression fracture of T5.  In 
February 1988, it was indicated that x-rays showed kyphosis 
at T5 was to 26 degrees, compared to 20 degrees in October 
1987.  In January 1989, it was indicated that x-rays showed 
the compression fracture was located at T6.  It was also 
noted that he did a lot of lifting and was on a physical 
profile.  In March 1989, it was indicated that the 
compression fracture was located at T7. 

The veteran's VA treatment records dated from December 1992 
to February 1993 showed treatment for complaints of chronic 
back pain.  X-rays of the thoracic spine in December 1992 
showed no abnormalities.  He was discharged from physical 
therapy in February 1993 after he failed to report for the 
second visit. 

In October 1993, the veteran underwent a VA physical 
examination.  He complained of constant pain in the mid 
thoracic spine area, especially after sitting down and 
getting back up.  Percussion over the sixth thoracic vertebra 
elicited pain.  There was no kyphosis.  There were no 
postural abnormalities or fixed deformities.  The musculature 
of the back was normal.  The examiner indicated that no 
motion in the thoracic spine was normal.  There was no 
evidence of pain on motion, and there were no neurological 
deficits.  All reflex and sensory examinations were normal.  
X-rays of the thoracic spine showed an old healed compression 
fracture at T6.  Diagnoses included healed compression 
fracture of T6 with approximately 50 percent anterior 
compression with probably chronic pain.

A July 1994 rating decision, inter alia, granted service 
connection for residuals of compression fracture of T6, with 
assignment of a 10 percent disability rating for limitation 
of motion of the thoracic (dorsal) spine.  An April 1995 
rating decision granted an additional 10 percent for the 
veteran's thoracic spine condition based on demonstrable 
deformity of a vertebral body. 

In May 1995, the veteran had a personal hearing at the RO.  
He testified that two vertebrae were damaged from the 
inservice injury.  He stated that he had more pain now than 
he used to.  He used to have pain just with overexertion, but 
he now had pain all the time.  He stated that he could only 
sit for one hour, and he experienced numbness from the hip 
down the right leg when doing so.  He had pain with motion of 
the back.  He stated that he had left physical therapy 
because the exercises hurt his back, and he was not seeking 
treatment because doctors had told him there was nothing that 
could be done.  He indicated that he had left his job the 
prior week because of his back pain.  He had had 8-10 jobs 
since his separation from service, but he had to quit each 
one because he could not stand the pain.  He had worked as a 
security officer in a correctional facility, but he had 
difficulty standing for prolonged periods of time.  He had 
also worked as a laborer, then as a treating engineer, with a 
wood treating company.  The position as a treating engineer 
was primarily a sitting job, and he left that position 
because he was laid off.  He stated that he could not pass a 
physical for a job and would not get a job unless he lied 
about his back condition.  He had a General Equivalency 
Diploma (GED).  

The veteran's representative argued at the hearing and in a 
VA Form 9 that the veteran had nerve damage from the 
inservice injury.  It was also argued that the veteran had 
unfavorable ankylosis of the thoracic spine and degenerative 
arthritis in the spine.  In a VA Form 9 submitted by the 
representative in June 1995, it was indicated that The Merck 
Manual stated that vertebral crush fractures produce acute 
pain that usually does not radiate and is aggravated by 
weight-bearing.  It was also indicated that multiple 
compression fractures may cause dorsal kyphosis with 
exaggerated cervical lordosis and chronic, dull, aching pain 
because of abnormal stress on the spinal muscles and 
ligaments.  The representative argued that the veteran had 
incurred compression fractures of T5, T6, and T7.  The 
representative argued that the veteran's description of his 
disability indicated that he had arthritis with spondylitis 
or ankylosing spondylitis.  The representative maintained 
that the medical evidence was inadequate to determine whether 
the veteran had herniated discs, diffuse idiopathic skeletal 
hyperostosis syndrome, or damage to the nerves supplied by 
the thoracic spine.  In a VA Form 9 submitted in July 1995, 
the veteran argued that he had two damaged vertebrae from the 
inservice injury and that residuals of this injury included 
arthritis and nerve damage.  

In June 1997, the Board remanded this case for additional 
evidentiary development.  The RO obtained the veteran's VA 
treatment records covering the period February 1993 to July 
1995.  In December 1993, the veteran complained of right-
sided low back pain after twisting his back.  In September 
1994, he complained of mid back pain with limited mobility 
and numbness in the right leg and hands.  It was indicated 
that he was service-connected for T5 fracture, and x-rays 
were confirmatory.  The diagnosis was degenerative joint 
disease of the thoracic spine, but there is no x-ray report 
confirming this diagnosis.  In July 1995, he complained of 
chronic back pain and asked for pain medication.  He reported 
chronic mid and low back pain that was present 24 hours per 
day.  The physical examination was unremarkable.  

In July 1997, the veteran underwent a VA physical 
examination.  The examiner noted that the service medical 
records variously referred to the fracture as being at T5, 
T6, or T7.  The veteran complained of constant pain.  It was 
noted that he was obese.  He had very moderate kyphosis of 
the thoracic spine.  The musculature of the back was normal.  
Range of motion for the thoracic spine was forward flexion to 
20 degrees, backward extension to 30 degrees, left rotation 
to 20 degrees, and right rotation to 30 degrees.  There was 
objective evidence of pain on motion, but the examiner stated 
that most of the veteran's pain was with range of motion of 
the lumbosacral spine, not the thoracic spine.  It was the 
examiner's opinion that the veteran's main disability is due 
to pain in the lumbosacral spine.  The neurological 
examination was normal.  A CAT scan (computerized axial 
tomography) of the thoracic spine showed a compression 
fracture at T6.  X-rays of the lumbosacral spine showed no 
evidence of disease or arthritis.  The diagnosis was old 
compression fracture of the sixth thoracic vertebra.  The 
examiner noted there was no major pain in the thoracic spine, 
and the veteran did not have flare-ups.  It was the 
examiner's opinion that the veteran's thoracic spine 
condition was not severe at all and was practically nil; his 
obesity was a lot of his problem.  The examiner stated that 
the veteran was capable of any type of work that he wished to 
do. 

In a December 1997 statement, the veteran stated that the VA 
examiner had misrepresented facts.  He stated that he had 
constant pain in his mid and low back that hindered his daily 
activities.  He also stated that he had told the examiner he 
had flare-ups with activities such as cutting the grass or 
moving furniture.  He appeared to disagree with the 
examiner's finding that he is obese, stating that he weighs 
250 pounds, not 260 pounds.  He disagreed with the examiner's 
conclusion that there was no radiologic evidence of lumbar 
spine disease, indicating that x-rays in December 1992 showed 
degenerative joint disease of the thoracic spine.  He stated 
that his lower back is where 60 percent of his pain is 
located.  He stated that a recent examination at the VA 
Medical Center had confirmed the severity of his disability.

The RO obtained the veteran's VA treatment records dated in 
September and October 1997.  In September 1997, he complained 
of low back pain, difficulty walking, and difficulty changing 
position.  He was referred for further evaluation, which he 
underwent in October 1997.  It was indicated that he had some 
questionable radicular symptoms.  The neurological 
examination showed no focal changes.  


II. Legal Analysis

Increased rating

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for his thoracic spine disorder; therefore, his claim 
continues to be well grounded.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran appropriate VA 
examinations and a personal hearing in accordance with his 
request.  The RO also complied with the Board's 1997 Remand 
instructions.  There is no indication of any additional 
medical records that the RO failed to obtain.  Sufficient 
medical evidence is of record to properly rate the veteran's 
service-connected thoracic spine disorder.  Therefore, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

After the veteran disagreed with the original disability 
ratings assigned for his thoracic spine condition, the RO 
issued a Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOCs) that essentially addressed the 
issue as entitlement to an increased evaluation.  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) recently 
held that there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate SOC.  Id. at 126 and 
132.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id. at 126.  With an increased rating claim, 
"the present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The SOC, as well as the SSOCs, provided to the veteran 
incorrectly identified the issue on appeal.  The veteran was 
not prejudiced by this error in the circumstances of this 
case.  The April 1995 SOC indicated that all the evidence of 
record at the time of the July 1994 rating decision (i.e., 
service medical records, VA treatment records from 1992 and 
1993, and VA examination report from October 1993) was 
considered in assigning the original disability rating for 
the veteran's thoracic spine disorder.  The RO did not limit 
its consideration to only the recent medical evidence of 
record, and did not therefore violate the principle of 
Fenderson.  Moreover, a subsequent rating decision of April 
1995 increased the disability rating for the veteran's 
thoracic spine condition effective date of claim, thereby 
effectively considering whether he was entitled to a higher 
disability rating at any time since he had filed the claim 
for service connection. 

Despite the incorrect phrasing of the issue on appeal in the 
SOC and SSOCs, the RO did comply with the substantive tenets 
of Fenderson in its adjudication of the veteran's claim.  The 
veteran has been provided appropriate notice of the pertinent 
laws and regulations and has had his claim of disagreement 
with the original rating properly considered based on all the 
evidence of record.  In the particular circumstances of this 
case, it would be pointless to remand the veteran's claim in 
order to instruct the RO to issue a SSOC that correctly 
identified the issue on appeal.  Any error in the RO's 
phrasing of the issue on appeal in the SOC and SSOC was not 
prejudicial to the veteran.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The RO also did not specifically consider staged ratings.  
Before the Board may execute a staged rating of the veteran's 
service-connected disability, it must be determined that 
there is no prejudice to him in the Board doing so.  See 
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As indicated 
above, the RO addressed, at each stage since the appeal from 
the original rating, the appropriate disability evaluation to 
be applied based on the medical evidence.  As the regulations 
and rating criteria to be applied are the same, there is no 
prejudice to him in considering the issue as one of 
entitlement to a higher rating on appeal from the initial 
grant of service connection.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1998).  This appeal being from the 
initial rating assigned to a disability upon awarding service 
connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence, from service forward, in 
determining the appropriate evaluation for the veteran's 
service-connected thoracic spine condition.

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1998), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1998).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  

The veteran's service-connected thoracic spine disorder is 
evaluated under Diagnostic Code 5291-5285.  In the selection 
of code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (1998).  The hyphenated 
diagnostic code in this case indicates that residuals of 
fracture of vertebra under Diagnostic Code 5285 is the 
service-connected disorder, and limitation of thoracic 
(dorsal) spine motion under Diagnostic Code 5291 is a 
residual condition.  

The current 20 percent disability rating was assigned based 
on limitation of thoracic spine motion and vertebral 
deformity.  Under Diagnostic Code 5291, either moderate or 
severe limitation of thoracic (dorsal) spine motion warrants 
a 10 percent disability rating.  That is the maximum 
disability rating available under Diagnostic Code 5291.  
Therefore, even if the veteran had severe limitation of 
motion of the thoracic spine, the resulting level of 
disability warrants no more than a 10 percent disability 
rating.

Diagnostic Code 5285, for residuals of fracture of vertebra, 
provides a 100 percent disability rating where there is cord 
involvement, bedridden, or requiring long leg braces.  A 60 
percent disability rating is warranted where there is no cord 
involvement and there is abnormal mobility requiring a neck 
brace (jury mast).  In other cases, the residuals are rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  

The veteran was assigned a separate 10 percent rating for 
vertebral deformity under Diagnostic Code 5285 based on 
kyphosis of the thoracic spine resulting from the compression 
fracture of T6.  The Board notes the veteran's argument, as 
well as that of his representative, that he actually 
fractured more than one thoracic vertebra during service.  It 
is true that the service medical records refer to fracture of 
T5, T6, or T7.  Despite this disparity, in each instance 
fracture of only one thoracic vertebra was indicated, not all 
three.  Also, the CAT scan performed in 1997 definitely 
showed the compression fracture was of T6, with no indication 
that any of the other thoracic vertebrae were damaged.  There 
is no medical evidence showing that the veteran has abnormal 
mobility of the thoracic spine, as opposed to limitation of 
motion, or that it is necessary that he wear a jury mast.  
Moreover, the veteran is not completely bedridden due to his 
thoracic spine disorder.  Therefore, the preponderance of the 
evidence is against assignment of a disability rating higher 
than 10 percent under Diagnostic Code 5285.

Diagnostic Code 5288 provides a 20 percent disability rating 
for favorable ankylosis of the thoracic (dorsal) spine, and a 
30 percent disability rating for unfavorable ankylosis.  
Despite the arguments of the veteran's representative, there 
is no medical evidence showing diagnosis of ankylosis of the 
veteran's thoracic spine.  The Court has defined ankylosis as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  The veteran does not have immobility of the thoracic 
spine, as opposed to limitation of motion.  Therefore, the 
preponderance of the evidence is against assignment of an 
increased disability rating under Diagnostic Code 5288.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, in evaluating a service-connected disability involving 
a joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  It 
has been noted in the medical evidence, including the VA 
examination report from 1997, that the veteran has complained 
of pain with motion of the back.

The Board finds, however, that an increased rating based on 
functional loss is not warranted for the following reasons.  
First, the evidence of record indicates that his pain, 
including on motion, primarily concerns his lumbosacral 
spine, not his thoracic spine.  The veteran has admitted that 
"60 percent" of his pain is from his low back, not his mid 
back.  The VA examiner in 1997 concluded that most of the 
veteran's pain was with range of motion of the lumbosacral 
spine, not the thoracic spine.  It was also the examiner's 
opinion that the veteran's "main" disability results from 
his lumbosacral pain.

It is clear that fracture of a thoracic vertebra will result 
in a certain level of functional loss.  In this case, the 
current 20 percent disability rating adequately compensates 
for any functional loss the veteran has that is attributable 
to his service-connected thoracic spine condition.  The VA 
examiner in 1997 concluded that the veteran's thoracic spine 
disorder is not severe and is, in fact, "practically nil."  
This opinion is supported by the veteran's service medical 
records, which showed that the residuals of his thoracic 
spine injury were so minimal that he was able to complete an 
additional two years of military service, albeit with a 
limited profile.  If the veteran's thoracic spine injury were 
as severe as he now contends (i.e., he is basically arguing 
total inability to do anything including sit or stand), there 
is no way that he could have completed two more years of 
military service, especially since it was noted in the 
service medical records that he did a lot of lifting in his 
military occupational specialty.  It was not until two years 
after his separation from service (i.e., approximately five 
years after the thoracic spine injury) that the veteran's 
complaints increased.  

Second, there is a lack of objective medical evidence 
supporting any contention that the veteran suffers any 
additional functional loss and/or limitation of motion.  
Despite the veteran's complaints of increased back pain with 
certain activities, his actual functional impairment due to 
his thoracic spine disorder is not substantial.  As indicated 
above, a medical opinion has been rendered that his thoracic 
spine disorder is "practically nil."  There is no evidence 
indicating that his gait is impaired.  The musculature of the 
back is normal, indicating that the veteran continues to use 
those muscles.  Moreover, despite the veteran's complaints of 
radiating pain and "nerve damage," the medical evidence 
shows no neurological deficits.  Each examination has shown 
no loss of sensation, or decreased reflexes. 

The veteran's primary complaint regarding his thoracic spine 
condition is pain, especially with motion.  Although the 
Board is required to consider the effect of the veteran's 
pain when making a rating determination, and has done so in 
this case, the rating schedule does not require a separate 
rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
In this case, the 20 percent disability rating for, at most, 
moderate impairment of the thoracic spine adequately 
compensates the veteran for his pain with minimal functional 
loss and for any increased level of functional loss and pain 
that he may experience during flare-ups.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, the objective 
medical evidence does not create a reasonable doubt regarding 
the level of his thoracic spine disability.  He does not 
regularly seek medical treatment, indicating that his 
symptoms are not particularly bothersome to him.  He argues 
that this is because doctors have told him there is nothing 
that can be done.  However, the evidence shows that he was 
referred for physical therapy in 1993, and he did not 
complete the recommended course of treatment.  There is 
objective evidence of minimal functional loss characterized 
by limitation of thoracic spine motion with complaints of 
pain.  The medical evidence simply does not show more severe 
and frequent symptomatology such as would warrant a 
disability rating in excess of 20 percent (i.e., unfavorable 
ankylosis of the thoracic spine).  Accordingly, the Board 
finds that the preponderance of the evidence is against 
assignment of a disability rating in excess of 20 percent for 
the veteran's service-connected residuals of compression 
fracture of T6.

The Board has considered all other potentially applicable 
diagnostic codes, as discussed above.  The veteran's 
representative argued that consideration had not been given 
to whether the veteran had a herniated disc.  A diagnosis of 
intervertebral disc syndrome has not been rendered, and the 
veteran has no abnormal neurological signs that might support 
evaluation of the thoracic spine disorder under Diagnostic 
Code 5293.  Since the veteran's service-connected disorder is 
of the thoracic spine, consideration under Diagnostic Code 
5295 for lumbosacral strain is not warranted.  Therefore, the 
criteria for an increased rating under these diagnostic codes 
have not been met.  

The veteran and his representative argue that he has 
arthritis of the spine as a result of the inservice injury.  
A diagnosis of degenerative joint disease of the thoracic 
spine has been rendered, even though there is no support for 
that diagnosis in the x-ray reports of record.  Regardless, 
even if the veteran does have arthritis of the thoracic 
spine, he cannot get an increased rating based on such a 
finding.  Traumatic arthritis is rated as degenerative 
arthritis, which is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010.  Since the veteran's service-connected 
disability is already evaluated, in part, based on limitation 
of thoracic spine motion, he cannot receive a separate 
disability rating due to arthritis.  See 38 C.F.R. § 4.14 
(1998) (evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed).

Entitlement to TDIU

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
veteran has submitted statements in which he claimed that he 
could not work because of his service-connected thoracic 
spine disorder.  These statements constitute a well-grounded 
claim for a total rating for compensation purposes based on 
individual unemployability.  See Stanton v. Brown, 5 Vet. 
App. 563, 570 (1993) (where appellant stated that he could no 
longer seek or maintain employment in letters and testimony 
prior to the BVA decision, he presented a well-grounded claim 
for a total disability rating under section 4.16(b)).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  For the same reasons 
discussed above, VA has satisfied its duty in this case. 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a) (1998).  However, if there is only one 
such disability, it shall be ratable at 60 percent or more, 
and, if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1998).  

The veteran has two service-connected disabilities:  his 
thoracic spine disorder, evaluated as 20 percent disabling 
since September 1993, and residuals of fracture of the little 
finger of the left hand, evaluated as zero percent disabling 
since September 1993.  Therefore, since his combined 
disability rating is 20 percent, he does not meet the 
schedular criteria for consideration of unemployability under 
38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (1998).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b) (1998).  The rating board did not refer 
this case for extra-schedular consideration.
The Court has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
[Citation omitted.]

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The veteran maintains that he is unable to work due to his 
thoracic spine condition.  He states that he cannot work due 
to pain.  He apparently last worked in 1995, just prior to 
his hearing in May 1995.  He is currently 33 years old, and 
he has a General Equivalency Diploma (GED).  His occupational 
experience is primarily as a laborer, but he has also worked 
as a security guard and treating engineer.

Even if the veteran has been unable to return to work, the 
Board finds that he is not unemployable due to his service-
connected disabilities.  There is no medical evidence showing 
complaints of or treatment for his left little finger 
disorder, and he does not maintain that this condition 
interferes with his employability in any manner.  With 
respect to his thoracic spine disorder, as discussed above, 
his primary complaints regard lumbosacral spine pain.  His 
thoracic spine disorder, in and of itself, is minimally 
disabling to him, with no evidence of functional loss to a 
degree that would plausibly affect his employability.  
Although his thoracic spine pain would certainly limit his 
abilities to some degree, there is no indication that this 
has affected his physical capabilities in any other manner.  
For example, in his employment as a treating engineer, which 
primarily involved sitting, he was apparently capable of 
performing sedentary-type work such as that because he did 
not leave that position due to his thoracic spine disorder; 
rather, he was laid off.  His thoracic spine symptoms do 
affect his occupational functioning, but do not result in 
unemployability for the reasons discussed above. 

Although the veteran's service-connected conditions may 
affect his ability to perform extensive physical activity, 
there is no evidence that he is now unable to perform light 
or medium duty work, or some other type of substantially 
gainful employment.  As shown by the medical evidence, the 
veteran's service-connected thoracic spine and/or his left 
little finger condition is not of such severity as to 
preclude gainful employment.  In Van Hoose, the Court noted, 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  [Citation 
omitted.]

Van Hoose, 4 Vet. App. at 363.  In this case, as in Van 
Hoose, there simply is no evidence of unusual or exceptional 
circumstances to warrant referral for extra-schedular 
consideration of a total disability rating based on the 
veteran's service-connected thoracic spine or left little 
finger disorders.  He has required no surgery or 
hospitalization for either of these conditions, and he seeks 
outpatient treatment approximately once a year.  At no time 
has a medical professional rendered an opinion that the 
veteran is disabled solely due to symptoms from his service-
connected disorders.  In fact, the VA examiner in 1997 
concluded that the veteran is capable of performing any type 
of work.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned 20 percent disability evaluation, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim that he is precluded from securing 
substantially gainful employment solely by reason of his 
service-connected disorders or that he is incapable of 
performing the physical and mental acts required by 
employment due solely to his service-connected disorders, 
even when his disability is assessed in the context of 
subjective factors such as his occupational background and 
level of education.  The Board concludes, therefore, that a 
total disability rating for compensation purposes based on 
individual unemployability is not warranted in this case.  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for residuals of compression fracture of T6 with 50 percent 
anterior compression is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

